Citation Nr: 1205262	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-34 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

This case was brought before the Board in February 2010 and August 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, his right ear hearing loss is related to noise exposure during military service.


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

In this decision, the Board grants service connection for right ear hearing loss.  This award represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present appeal, the Veteran contends that his current right hearing loss is due to exposure to hazardous noise in service, to include combat action.  The Veteran contends that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his right ear hearing loss resulted.  Indeed, a review of the record shows that the Veteran has been awarded the Purple Heart Medal and the Bronze Star Medal with a Combat "V," which indicate that he engaged in combat with the enemy, and his service records also list his military occupational specialty as a rifleman.  Accordingly, in-service acoustic trauma has been conceded.

A review of the service treatment records shows no evidence of a hearing loss in service.  On a December 1965 service entrance examination, puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20(35)
10(20)
10(20)
X
10(15)

In this regard, the Board notes that, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

A January 1968 service discharge examination shows the following decibel levels at various frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
0
0

Notably, the service medical records show no evidence of complaints of or treatment for hearing loss.

Post-service treatment records show complaints of and treatment for hearing loss in August 2006.  During an August 2006 VA audiological examination, the Veteran reported hearing problems, to include pounding and ringing in the ears, since service.  The examiner diagnosed bilateral hearing loss and tinnitus.

Subsequently, the Veteran was afforded VA audiological examinations in March 2007 and April 2010 in which the examiner noted the Veteran's history of noise exposure in service and diagnosed bilateral hearing loss, slightly worse in the left ear.  In each report, the examiner (the same examiner provided both reports) opined that the Veteran's left ear hearing loss was related to service, but that the right ear hearing loss was unrelated because the Veteran suffered greater acoustic trauma in the left ear.  However, in February 2010 and August 2011, the Board found these opinions lacking in clarity and probative value because the examiner did not provide complete rationale.  In August 2011, the Board requested that the examiner, once again, review the medical evidence of record and provide a medical opinion with full, supporting rationale.  

In September 2011, the VA audiological examiner reviewed the medical evidence of record, noting that the Veteran displayed normal hearing in the right ear upon enlistment and separation.  She noted that the Veteran served as a rifleman and in combat, but stated that she found no evidence of record to suggest a right ear hearing loss due to noise exposure in service.  She noted that being right handed and shooting from the right shoulder, the Veteran would have had greater noise exposure in the left ear due to "head shadow", which would have protected the right ear from the noise of the rifle (citing Medical Legal Evaluation of Hearing Loss, 2nd Edition, by Robert A. Dobie).  She conceded acoustic trauma for both ears during service, but found greater exposure to hazardous noise in the left ear.  Additionally, she noted that service treatment records reflected decreased hearing in the left ear at separation, but showed improvement in the right ear.  Thus, the examiner found that acoustic trauma in service did not cause the Veteran's current right ear hearing loss.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In considering the totality of the evidence of record, the Board finds that such evidence clearly shows a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  However, the question at issue here is whether such hearing loss is related to the Veteran's service.  In this regard, the Board acknowledges and deems credible the Veteran's contentions with regard to noise exposure in service.  Such contentions are consistent with the Veteran's combat service.  Thus, as noted above, in-service noise exposure is conceded.  

With regard to the VA examiner's opinion, the Board finds it unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  The Board acknowledges that the opinion was based on a complete review of the claims file and the accurate history provided therein and provides an opinion based on that review and on the medical findings of record, to include medical literature.  However, the Board finds that the examiner did not provide a complete explanation for her conclusion.  As noted above, the VA examiner conceded acoustic trauma in service and related the Veteran's tinnitus and left ear hearing loss to such trauma, but she determined that the Veteran's right ear hearing loss was unrelated because of "head shadow", which protected the right ear from the in-service acoustic trauma.  Notably, the examiner appeared to consider only the impact of the hazardous noise generated by the Veteran's own rifle fire, without fully contemplating all potential sources of acoustic trauma during a combat situation.  In this regard, she did not factor in the hazardous noise from sources other than the Veteran himself such as other shooters.  Therefore, the audiologist's "head shadow" theory seems limited in scope, in that it applies to one aspect of the Veteran's acoustic trauma, but does not consider other potential sources of noise exposure.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Therefore, the Board finds the VA opinion lacking in probative value.

With regard to the Veteran's contentions, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Notably, the Veteran essentially contends that he has experienced hearing problems, including ringing and pounding sensations in the ears since service discharge.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, supra.  With regard to the lay statements of record, the Board deems these statements credible as they are supported by and are consistent with the evidence of record, to include contemporaneous medical evidence showing treatment for and a diagnosis of a back disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Moreover, these statements are probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Consideration of these statements is of particular importance because the Courts have continued to declare that the Veteran's sworn statements are sufficient to establish an in-service occurrence and post-service symptoms.  See Savage, supra.  Of further significance to the Board in this matter is the fact that the Veteran's contentions regarding in-service noise exposure are consistent with his combat exposure.  Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that a current diagnosis of right ear hearing loss cannot be reasonably disassociated from service.  Therefore, when considering the entire record, the Board finds the evidence in relative equipoise.  Accordingly, service connection for right ear hearing loss is warranted.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has right ear hearing loss that was incurred during his active military service as a result of exposure to loud noises during combat.  Accordingly, service connection for right ear hearing loss is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  



ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


